Citation Nr: 1046216	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Attorney Jenny Y. Twyford


WITNESSES AT HEARING ON APPEAL

Appellant, C.T., and J.S.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to February 1966 
and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran, C.T., and J.S. testified in July 2010 before the 
undersigned Veterans Law Judge at a Travel Board hearing at the 
RO; a transcript is of record.

In a January 2009 decision, the Board denied entitlement to a 
compensable evaluation for degenerative disc disease of the 
lumbar spine.  The Veteran subsequently appealed the decision to 
the United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the Veteran's claim for 
readjudication.  In a January 2010 Order, the Court granted the 
motion, vacated the Board's January 2009 decision, and remanded 
this case to the Board for readjudication. 

This claim was again before the Board in July 2010, at which time 
the Board remanded it for additional development.  Although the 
Board regrets the need for further delay in the resolution of the 
Veteran's claim, additional development is needed before the 
Board can complete appellate consideration.

The appeal is REMANDED to the RO.  VA will notify the appellant 
when further action is required.

REMAND

The Board remanded the Veteran's claim in a July 2010 decision.  
At that time, it was noted that the Court of Appeals for Veterans 
Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found 
that once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  In August 2007 the Veteran 
underwent a VA examination.  The VA examiner did not address a 
positive nexus opinion from private treatment which had been 
associated with the claims file, and also did not address the 
assertions of the Veteran in his nexus analysis.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical 
examination inadequate where the examiner "impermissibly ignored 
the appellant's lay assertions that he had sustained a back 
injury during service").  Furthermore, new medical evidence was 
added to the record subsequent to the VA examination.  Therefore, 
the Board found that the August 2007 VA examination was not 
adequate and that another one is necessary in order to decide the 
Veteran's claim on the merits.  Unfortunately, the Veteran's 
claim was returned to the Board without another examination 
having been conducted.  Therefore, the Board finds that an 
additional remand of this issue is necessary so that the Veteran 
can be scheduled for an examination.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (Court held that compliance by the 
Board or the RO with remand instructions is neither optional nor 
discretionary).

Since the RO last issued a Supplemental Statement of the Case 
(SSOC) in November 2007, additional records, to include the 
Veteran's records from the Social Security Administration, were 
associated with the claims file.  An SSOC must be furnished to 
the appellant and his attorney when additional pertinent evidence 
is received after an SOC is issued.  38 C.F.R. § 19.31.  
Therefore, a remand is necessary for the RO to issue an SSOC 
addressing all evidence not addressed in a previous SSOC or SOC.  
See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA 
examination.  The claims file, to include a copy of 
this Remand, must be made available to the 
examiner, and the report of the examination should 
include discussion of the Veteran's service 
treatment records, documented medical history, 
previous examinations, and his contentions 
regarding his claimed degenerative disc disease of 
the lumbar spine.  All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made available to 
the examiner(s) prior to the completion of his or 
her reports), and all clinical findings should be 
reported in detail.  

a.  The examiner should render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's 
degenerative disc disease of the lumbar 
spine was caused directly by or manifested 
during his active military service (or 
arose within one year after his separation 
from service); or whether such causation or 
manifestation is unlikely (i.e., less than 
a 50 percent probability), with an 
explanation of why this is so.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesswork or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

2.  The RO should then readjudicate the 
Veteran's claim of entitlement to service 
connection degenerative disc disease of the 
lumbar spine.  If the decision remains 
adverse to the Veteran, he and his attorney 
should be provided with an SSOC and given an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

